DeCourcy, J.
The defendant’s lease was for a term of five years from April 1, 1905, but it gave him a right to surrender the premises on April 1, 1908, by giving the lessors notice in writing on or before January 1, 1908, of his intention so to do. The notice which he gave on December 27, 1907, does not avail him, because later he failed to carry out his intention of surrendering the leased premises. Clearly his liability under the lease was not ended by his moving out about May 1, 1909; nor by the occupancy of Moffett without the consent in writing of the lessors; nor by the three months’ notice to quit given on June 7, 1909. The lease was not legally terminated until the lessors’ entry to take possession on January 13,1910; and by its express terms the defendant became liable for “a proportionate part of the said rent for any part of a quarter then unexpired.”
The finding of the trial judge was correct, and the requests for rulings, so far as material, were rightly refused.

Exceptions overruled.